Wright, J.,
dissenting. While I respectfully dissent from the results reached by the majority on the facts of this case, I wish to stress the narrow basis of my reasons. Kettering’s position is persuasive because of its clear and overriding interest in controlling its police command officers, which, in my view, falls within Kettering’s powers of local self-government under Section 3, Article XVIII of the Ohio Constitution.
I believe that municipalities are entitled to deal directly with a limited number of command officers of its police force due to the necessarily paramilitary nature of such a municipal operation. To that extent today’s opinion is an incorrect result.